DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the amendment filed on 07/14/2022, in which, claim(s) 1-12 are pending. Claim(s) 1, 6-7 and 12 are amended. No claim(s) are cancelled or newly added.
Response to Arguments
Drawings Objection: 
Applicant’s arguments with respect to drawings objection have been considered but are not persuasive. An objection will generally only be made to a drawing that does not comply with the form requirements of 37 CFR 1.84  if the Office is unable to reproduce the drawing or the contents of the drawing are unacceptable to the examiner, see MPEP 608.02 VI. Therefore, the drawings objection is maintained.

Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 1, 6-7 and 12 have been considered. The objection of claim(s) 1, 6-7 and 12 have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 101:
Neither arguments or amendments with respect to rejection of 35 U.S.C. §101 regarding claim(s) 1-6 are presented in the Remarks or in the claims. Therefore, the rejection of 35 U.S.C. §101 regarding claim(s) 1-6 is maintained.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-12 have been considered but are moot in view of the new ground(s) of rejection.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Drawings
The drawings filed on 10/15/2020 is/are objected to because drawings contain blank boxes and numbers. Applicant must supply a suitable legend. A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance. 

The following are direct quotations of 37 CFR 1.84(n), (o), repeated below:
(n)      Symbols. Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and   labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.

(o)      Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 recites “A system” in the preamble and "a receiver”, and “a controller”, in the claim body. As recited in the body of the claim, the claimed system lacks a structural component because the receiver and controller can be implemented as software only. Therefore, Claim 1 is directed to non-statutory subject matter for lack of a hardware component. The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101 such as “a hardware processor” or “a hardware memory”.
Claims 2-6 don't cure the deficiency of Claim 1 and are rejected under 35 U.S.C. 101 for their dependency upon Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Clark A. Carty (US 7,155,167 B1) in view of James Thomas O'Keeffe (US 2016/0088438 A1).
Regarding Claims 1 and 7, Carty discloses
a receiver programmed to observe a signal emitting from at least one device positioned in an environment, wherein the receiver is programmed to extract a set of metadata about the signal, to generate an artifact based on the set of metadata, and to transmit the artifact (Col 2, Lines 6-10, “A radio receiver monitors a wireless signal across one or more wireless channels”, “to observe and select a predetermined parameter of the wireless signal to be evaluated”, Col 2, Lines 50-67, “to evaluate the wireless signal to observe a predetermined parameter of the signal. For example, at a given location, the circuit 34 could be used to identify the wireless access points 12 and wireless clients 16 that are transmitting and receiving at that location”, “other parameters of the signal, such as AP association, Service Set Identifier (SSID), Wired Equivalent Privacy (WEP) status, data rate and transmission power strength and any other signal parameters that may occur to those skilled in the art”, Col 3, Lines 12-16, “to observe and select the parameter of the wireless signal to be observed”);
Carty does not explicitly teach but O'Keeffe teaches
a controller in communication with and programmed to receive the artifact from the receiver and to process the artifact with a machine learning engine to determine any occupancy in the environment based on the artifact (Abstract, “one or more regions of a building includes a central controller with a wireless receiver to receive (artifact) data indicative of the occupancy of a region of a building”, [0105], “the weight generator and proximity estimators can be fixed algorithms or machine learning algorithms running on a processor”, [0106], “transmit first signals to the central controller upon sensing occupancy within an indoor space. One or more mobile devices can calculate location data indicative of the device geographic position and proximity data indicative of the mobile device proximity”, “estimate the occupancy of one or more regions of the building based on the occupancy indications in first signals and the proximity-weighted device locations””),
Carty and O'Keeffe are analogous art as they are in the same field of endeavor of information technology. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O'Keeffe with the disclosure of Carty. The motivation/suggestion would have been for the purpose improving occupancy estimates in regions of a building (O'Keeffe, [0005]).

Regarding Claims 2 and 8, the combined teaching of Carty and O'Keeffe teaches
wherein controller is further programmed to aggregate the artifact with at least a second artifact received from a second receiver and to determine the occupancy in the environment based on the aggregated artifacts (O'Keeffe, [0007], “Central building controllers have been previously disclosed as devices to aggregate sensor data from a variety of building based sensors and devices”, [0014], “controller can also receive second signals from a plurality of mobile wireless devices”, “The central controller can aggregate and estimate mobile device proximities and locations and can generate weights for at least some of the mobile device location data based on the proximity estimates, thereby generating proximity-weighted mobile device location estimates. In an aspect of several embodiments the central controller can combine fixed sensor occupancy data with the proximity-weighted mobile device location estimates to generate an occupancy estimate for one or more regions of the building”).

Regarding Claims 3 and 9, the combined teaching of Carty and O'Keeffe teaches
wherein the machine learning engine comprises a first stage configured to process the aggregated artifacts to identify a series of events related to the occupancy within the environment (O'Keeffe, [0105], “the weight generator and proximity estimators can be fixed algorithms or machine learning algorithms running on a processor”, [0117], “first data is aggregated to gather sufficient samples and to highlight important events” i.e. a first stage).

Regarding Claims 4 and 10, the combined teaching of Carty and O'Keeffe teaches
wherein the machine learning engine comprises a second stage configured to process the series of events identified by the first stage of the machine learning engine to determine the occupancy within the environment (O'Keeffe, [0105], “the weight generator and proximity estimators can be fixed algorithms or machine learning algorithms running on a processor”, [0117], “At block 710 first data is aggregated to gather sufficient samples and to highlight important events”, “At block 740 an occupancy estimate is generated for one or more regions of the building, based on the weights and first data” i.e. a second stage).

Regarding Claims 5 and 11, the combined teaching of Carty and O'Keeffe teaches
wherein the first stage of the machine learning engine has been trained with a training set of metadata to determine when the extracted set of metadata indicates an occurrence of one of the series of events related to the occupancy within the environment (O'Keeffe, [0105], “the weight generator and proximity estimators can be fixed algorithms or machine learning algorithms running on a processor”, [0117], “At block 710 first data is aggregated to gather sufficient samples and to highlight important events”).

Regarding Claims 6 and 12, the combined teaching of Carty and O'Keeffe teaches
wherein the second stage of the machine learning engine has been trained with a training series of events to determine how the series of events identified by the first stage of the machine learning engine indicates the occupancy within the environment (O'Keeffe, [0105], “the weight generator and proximity estimators can be fixed algorithms or machine learning algorithms running on a processor”, [0117], “At block 710 first data is aggregated to gather sufficient samples and to highlight important events”, “At block 740 an occupancy estimate is generated for one or more regions of the building, based on the weights and first data”).

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497